Citation Nr: 1411242	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-34 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a stomach condition, to include gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1997 to June 2000, October 2001 to May 2002, October 2003 to August 2004, and May 2006 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for a stomach condition.  

The Board has reviewed all evidence of record, including that found on Virtual VA.


FINDING OF FACT

The Veteran has GERD, which had its onset in service. 


CONCLUSION OF LAW

The criteria for service connection for a stomach condition, to include GERD, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The results of a January 2009 VA examination confirm that the Veteran has GERD by history, controlled with medication.  The fact that the condition requires medication for control, is evidence of current disability.  This, combined with the Veteran's reports of symptoms, is sufficient to establish a current disability.

Service treatment records show no complaints or findings of GERD.  Nevertheless, the Veteran has reported that while on active duty, he began experiencing a burning sensation in his chest and also vomited blood.  He stated that he treated his symptoms with over-the-counter medications.  The Veteran also submitted a July 2010 statement from R.G., who recalled that during service the Veteran complained about stomach symptoms, continuously took antacids, and avoided certain foods.  The evidence thus establishes an in-service incurrence.  

At the January 2009, examination the examiner diagnosed GERD by history on the basis of the Veteran's reports of symptoms that had begun in service.  The examination report provides competent and credible evidence linking the current disability to service.  The Board further notes that the Veteran sought service connection within a short period following his separation from service in August 2007.  
 
The elements for service connection have been established.  Accordingly, service connection for a stomach condition, diagnosed as GERD is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a stomach condition, to include GERD, is granted. 



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


